In an action, inter alia, to recover damages for breach of contract, the defendant Fill-Up Petroleum, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), entered September 5, 1997, as denied those branches of the motion of the defendants Pride & Glory, Ltd., Fill-Up Petroleum, Inc., Philip J. Dowell, Edwin Dowell, Gail Dowell formerly known as Gail Foley, and H. Linda Dowell which were for summary judgment dismissing the 10th through 15th causes of action insofar as asserted against it, and to vacate the notice of pendency.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly found that the plaintiff raised questions of fact which bar the granting of summary judgment to the appellant (see, Zuckerman v New York City, 49 NY2d 557). Copertino, J. P., Santucci, Goldstein and Luciano, JJ., concur.